DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/22/21. The applicant’s amendment has overcome the 112 rejections and the 35 USC 103 rejections. Refer to the aforementioned amendment for details concerning applicant’s rebuttal arguments and/or remarks. However, the present application is now finally rejected as set forth hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition 
Claims 6 and 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant’s election without traverse of Group I, Species I-A1 and Species I-B2 in the reply filed on 06/04/21 is acknowledged.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 10/22/21 for details.
Claims 1, 4-5 and 8-10 are allowed. Claim 6 will be rejoined once the application is in condition for allowance. 

Response to Arguments
Applicant’s arguments, filed 10/22/21, with respect to claims 1, 4-5 and 8-10 have been fully considered and are persuasive. Thus, the prior art rejections of claims 1, 4-5 and 8-10 have been withdrawn. 
This application is in condition for allowance except for the following formal matters or for the presence of claims 11-20 directed to an invention non-elected without traverse in the reply filed on 06/04/21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727